Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 28, 2016                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  153550                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  NANCY BINDSCHATEL,                                                                                       Joan L. Larsen,
           Plaintiff-Appellant,                                                                                      Justices


  v                                                                SC: 153550
                                                                   COA: 323769
                                                                   Grand Traverse CC:
  MUNSON MEDICAL CENTER,                                           2013-029965-NH
          Defendant,
  and
  TRAVERSE ANESTHESIA
  ASSOCIATES, P.C.,
           Defendant-Appellee.

  _______________________________________/

        On order of the Court, the application for leave to appeal the March 8, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 28, 2016
           d1212
                                                                              Clerk